NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                IRVIN DARRYL WILLIAMS, SR., Petitioner.

                         No. 1 CA-CR 21-0468 PRPC
                              FILED 2-8-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-117264-001
                  The Honorable Michael C. Blair, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Irvin Darryl Williams, Sr., Kingman
Petitioner
                            STATE v. WILLIAMS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Randall M. Howe, and Judge
James B. Morse Jr., delivered the decision of the Court.


P E R C U R I A M:

¶1           Petitioner Irvin Darryl Williams, Sr., seeks review of the
superior court’s order denying his sixth petition for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, and response. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2